

116 HR 7629 IH: COVID–19 National Memorial Act
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7629IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Mr. Espaillat (for himself and Mr. Raskin) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize a national memorial to commemorate those whose lives were lost to COVID–19 and those who helped the country to recover, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 National Memorial Act.2.MemorialThere is established a memorial located at a designated location in the Bronx, New York, to honor the lives lost and the heroes who helped.3.Advisory commission(a)EstablishmentThere is established a commission to be known as the COVID–19 National Memorial Commission (hereafter in this Act referred to as the Commission).(b)MembershipThe Commission shall consist of 15 members, including the Director of the National Park Service, or the Director’s designee, and 14 members appointed by the Secretary.(c)TermThe term of the members of the Commission shall be for the life of the Commission.(d)ChairThe members of the Commission shall select the Chair of the Commission.(e)VacanciesAny vacancy in the Commission shall not affect its powers if a quorum is present, but shall be filled in the same manner as the original appointment.(f)MeetingsThe Commission shall meet at the call of the Chairperson or a majority of the members, but not less often than quarterly. Notice of the Commission meetings and agendas for the meetings shall be published in local newspapers in the vicinity of Somerset County and in the Federal Register. Meetings of the Commission shall be subject to section 552b of title 5, United States Code (relating to open meetings).(g)QuorumA majority of the members serving on the Commission shall constitute a quorum for the transaction of any business.(h)No compensationMembers of the Commission shall serve without compensation, but may be reimbursed for expenses incurred in carrying out the duties of the Commission.(i)DutiesThe duties of the Commission shall to—(1)not later than 3 years after the date of the enactment of this Act, submit to the Secretary and Congress a report containing recommendations for the planning, design, construction, and long-term management of a permanent memorial;(2)advise the Secretary on the boundaries of the memorial site;(3)advise the Secretary in the development of a management plan for the memorial site;(4)consult and coordinate closely with the State of New York, New York City, the Bronx Borough, and other interested parties; and(5)provide significant opportunities for public participation in the planning and design of the memorial.(j)PowersThe Commission may—(1)make such expenditures for services and materials for the purpose of carrying out this Act as the Commission considers advisable from funds appropriated or received as gifts for that purpose;(2)subject to approval by the Secretary, solicit and accept donations of funds and gifts, personal property, supplies, or services from individuals, foundations, corporations, and other private or public entities to be used in connection with the construction or other expenses of the memorial;(3)hold hearings, enter into contracts for personal services and otherwise;(4)do such other things as are necessary to carry out this Act; and(5)by a vote of the majority of the Commission, delegate such of its duties as it determines appropriate to employees of the National Park Service.(k)TerminationThe Commission shall terminate upon dedication of the completed memorial.4.Duties of the SecretaryThe Secretary is authorized to—(1)provide assistance to the Commission, including advice on collections, storage, and archives;(2)consult and assist the Commission in providing information, interpretation, and the conduct of oral history interviews;(3)provide assistance in conducting public meetings and forums held by the Commission;(4)provide project management assistance to the Commission for planning, design, and construction activities;(5)provide programming and design assistance to the Commission for possible memorial exhibits, collections, or activities;(6)provide staff assistance and support to the Commission;(7)participate in the formulation of plans for the design of the memorial, to accept funds raised by the Commission for construction of the memorial, and to construct the memorial;(8)acquire from willing sellers the land or interests in land for the memorial site by donation, purchase with donated or appropriated funds, or exchange; and(9)to administer the memorial as a unit of the National Park System in accordance with this Act and with the laws generally applicable to units of the National Park System.